Citation Nr: 0325536	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of the shell fragment wound to the anterior aspect 
of the neck with retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel







REMAND

The veteran had active military duty from October 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the North Little 
Rock, Arkansas, regional office (RO) of the Department of 
Veterans' Affairs (VA).  

In January 2001 the Board remanded the veteran's case in part 
in order to have the RO to ensure that all development and 
notification requirements required by the VCAA had been 
accomplished.  In May 2002 the RO sent the veteran a letter 
in which general information was furnished regarding the 
VCAA.  However, the specific information requested pertained 
to claims for service connection which are not in appellate 
status and unrelated to claim for an increased rating for the 
residuals of the shell fragment wound to the anterior aspect 
of the neck.  In view of the holding in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Board finds that 
additional development is warranted.  Accordingly the case is 
remanded to the RO for the following.

The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied as they relate to the claim for 
an increased rating for the residuals of 
the shell fragment wound to the neck.  
See also 38 C.F.R. § 3.159 (2002).  In 
particular, the RO should ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO is requested to notify the veteran of 
the type of evidence necessary to 
establish his claim for an increased 
rating for the residuals of the shell 
fragment wound to the neck, to include 
what evidence he should obtain and what 
evidence the VA would obtain.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





